UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Theodore E. Powell, )
)
Plaintiff, )
) Case: 1 :14—cv-01997
V ) Assigned To : Unassigned
) Assign. Date: 11/25/2014
. ) Description: EMPLOY DISCRIM.

Mayor Vincent C. Gray et al., )
)
Defendants. )

MEMORANDUM OPINION

Plaintiff is a former teacher with the District of Columbia Public Schools who has
submitted a complaint that once again challenges his termination on November 2010. For the
following reasons, the Court will grant plaintiff” s accompanying motion to proceed in forma
pauperis and dismiss the case.

“As the plaintiff well knows, his exclusive remedy . . . comes by way of the District of
Columbia’s Comprehensive Merit Personnel Act” and judicial review in the Superior Court of
the District of Columbia. Powell v. Gray, No. 13-1568, 2013 WL 5615129, at *1 (D.D.C. Sept.
26, 2013) (citing Powell v. Am. Fed. ofTeachers, 883 F. Supp. 2d 183, 187 (D.D.C. 2012))
(other citations omitted). “[P]laintiff [] has no recourse in this Court.” Id.

In addition, the instant complaint is procedurally barred to the extent that it is based on
previously adjudicated facts. See Powell, 883 F. Supp. 2d at 184-85. Under the principle of res

judicata, a ﬁnal judgment on the merits in one action “bars any further claim based on the same

‘nucleus of facts’ . . . .” Page v. United States, 729 F.2d 818, 820 (DC. Cir. 1984) (quoting

Expert Elea, Inc. v. Levine, 554 F.2d 1227, 1234 (DC. Cir. 1977)). And res judicata bars the

l

relitigation “of issues that were or could have been raised in [the prior] action.” Drake v. FAA,
291 F.3d 59, 66 (DC. Cir. 2002) (emphasis in original) (citing Allen v. McCurry, 449 US. 90,
94 (1980)); see I.A.M Nat ’l Pension Fund v. Indus. Gear Mfg. Co., 723 F.2d 944, 949 (DC. Cir.
1983) (noting that res judicata “forecloses all that which might have been litigated previously”);
accord Crowder v. Bierman, Geesing, and Ward LLC, 713 F. Supp. 2d 6, 10 (D.D.C. 2010).
Although res judicata is an afﬁrmative defense that typically must be pled, courts “may
raise the res judicata preclusion defense sua sponte,” Rosendahl v. Nixon, 360 Fed. Appx. 167,
168 (DC. Cir. 2010) (citing Arizona v. California, 530 US. 392, 412-13 (2000); Brown v. D. C.,
514 F.3d 1279, 1285—86 (DC. Cir. 2008)), and a “district court may apply res judicata upon
taking judicial notice of [a] [party’s] previous case,” T insley v. Equifax Credit Info. Serv ’s, Inc.,
No. 99-7031, 1999 WL 506720 (DC. Cir. June 2, 1999) (per curiam) (citing Gullo v. Veterans
Cooperative Housing Ass’n, 269 F.2d 517 (DC. Cir. 1959) (per curiam)). A separate Order of

dismissal accompanies this Memorandum Opinion.

 

United ates District Judge

(4
Date: November  ,2014